      AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)



                                          UNITED STATES DISTRICT COU
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                                    JUDGMENT I
                                                                                                                                     9~\f~iiNIA
                                           V.                                          (For Offenses Committe   cm,or After November I, 1987) DEPUTY


                     Salvador Mauricio Chavez-Ramos                                    Case Number: 20cr00504-MSB

                                                                                       Michael Littman
                                                                                       Defendant's Attorney


      REGISTRATION NO. 94174298

      THE DEFENDANT:
       ~ pleaded guilty to count(s) I of the Superseding Information

       D was found guilty to count( s)
         after a plea of not guilty.
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      Title & Section                   Nature of Offense                                                               Count Number(s)
      8:1325(a)(l)                      Improper Entry by an Alien (Misdemeanor)                                        I


       D The defendant has been found not guilty on count(s)
                                                                                -------------------
       ~ Count    I of the Indictment                                                  dismissed on the motion of the United States.


                                                                     IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:

                                                                       TIME SERVED

       ~  Assessment: $10 WAIVED           ~ Fine: WAIVED
      ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the defendant's possession at the time of arrest upon their deportation or removal.

            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 da s
-~ov>f any cnange o name, res1 ence, or mai mg a ress until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                               March 19, 2020
                                                                               Date of Imposition of Sentence




                                                                               UNITED STATES MAGISTRATE JUDGE

                                                                                                                              20cr00504-MSB
